 


109 HR 4287 IH: Katrina/Rita Hurricane Relief Act of 2005
U.S. House of Representatives
2005-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4287 
IN THE HOUSE OF REPRESENTATIVES 
 
November 9, 2005 
Mr. Sherman (for himself, Mr. Berman, and Mr. Marshall) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a deduction for portion of charitable contributions related to Hurricane Katrina or Hurricane Rita in computing adjusted gross income. 
 
 
1.Short titleThis Act may be cited as the Katrina/Rita Hurricane Relief Act of 2005. 
2.Deduction for portion of charitable contributions related to Hurricane Katrina or Hurricane Rita in computing adjusted gross income 
(a)Katrina/Rita relief charitable deductionSubsection (a) of section 62 of the Internal Revenue Code of 1986 (defining adjusted gross income) is amended by redesignating paragraph (19) (relating to costs involving discrimination suits, etc.) as paragraph (20) and inserting after paragraph (20) (as so redesignated) the following new paragraph: 
 
(21)Katrina/Rita relief charitable deductionIn the case of taxable years ending on or after August 28, 2005, and before January 1, 2007, the deductions allowed by section 170 which consist of charitable contributions (as defined in section 170(c)) paid during the period beginning on August 28, 2005, and ending on December 31, 2006, in cash to an organization described in section 170(b)(1)(A) (other than an organization described in section 509(a)(3)), and designated for relief efforts related to Hurricane Katrina or Hurricane Rita.. 
(b)Regulations The Secretary shall prescribe regulations providing for the allowance of the Katrina/Rita relief charitable deduction described in section 62(a)(21) of such Code (as amended by this section) on Forms 1040EZ and 1040A. 
(c)Effective dateThe amendments made by this section shall apply to contributions paid on or after August 28, 2005, in taxable years ending on or after such date. 
 
